Citation Nr: 9935858	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-51 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for 
status post embryonal cell carcinoma of the right testicle 
with status post right orchiectomy.  

2. Entitlement to an evaluation in excess of 10 percent for 
dyspareunia and loss of sperm, residual of retroperitoneal 
lymph node dissection.  

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from January 1966 to November 
1969 and from April 1979 to August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating action by the RO 
which denied an evaluation in excess of 50 percent for PTSD 
and an evaluation in excess of 10 percent for the veteran's 
service-connected status post embryonal cell carcinoma of the 
right testicle with status post orchiectomy.  In December 
1995 the veteran appeared and gave testimony at a hearing 
before a hearing officer at the RO.  A transcript of this 
hearing is of record.  His claims were denied by the hearing 
officer in a May 1996 Supplemental Statement of the Case 
(SSOC).  

In a rating action of December 1997 the RO increased the 
rating for the veteran's PTSD to 70 percent disabling.  In 
March 1998, the undersigned Board member noted that the RO 
had effectively reduced the evaluation for the loss of one 
testicle to noncompensable in May 1996, on the basis of a 
1994 change in the rating criteria regarding the anatomical 
loss of one testicle under Diagnostic Code 7524.  The RO had 
then continued the assignment of a 10 percent rating for the 
veteran's genitourinary disability by evaluating the disorder 
by analogy to a painful scar under the provisions of 
Diagnostic Code 7804, but the evidence did not then 
demonstrate a tender and painful scar.  The case was remanded 
to the RO for further development, to include the 
reinstatement of the 10 percent rating for loss of one 
testicle under the criteria of Diagnostic Code 7524, as in 
effect prior to the 1994 changes.  This action was taken to 
comply with Court precedent in Fugere v. Derwinski, 1 Vet. 
App. 103 (1990).  At the same time the Board requested 
further examination to ascertain the presence or absence of a 
tender and painful scar at the operative site, or some other 
pathology at the operative site to account for the veteran's 
complaints of pain.  The Board also requested a further VA 
psychiatric examination so as to evaluate the veteran's PTSD 
under rating criteria on and after November 7, 1996.  

Following completion of the requested development, the RO 
reinstated the 10 percent rating for the right orchiectomy, 
assigned a separate 10 percent rating for dyspareunia and 
loss of sperm, residual of retroperitoneal lymph node 
dissection under the criteria of 38 C.F.R. § 4.115(a), 
Diagnostic Code 7512 in lieu of the 10 percent rating 
previously assigned for an operative scar, and continued the 
70 percent rating for PTSD.  The case was then returned to 
the Board for further appellate consideration.  


FINDINGS OF FACT

1. The veteran's residuals of testicular carcinoma consist in 
part of a right orchiectomy.  

2. The veteran's residuals of testicular carcinoma consist in 
part of occasional pain on orgasm and an inability to 
ejaculate; a tender and painful scar at the operative site 
is not present.

3. The veteran's PTSD results in no more than severe 
psychiatric impairment, and does not produce total 
occupational and social impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
status post embryonal cell carcinoma of the right testicle 
with status post orchiectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 4.115, 
Diagnostic Code 7524 (1993)  

2. The criteria for a rating in excess of 10 percent for 
dyspareunia and loss of sperm, residual of retroperitoneal 
lymph node dissection have not been met. 38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.20, 4.115(a), Diagnostic Codes 7599-7512 (1999)  

3. The criteria for a rating in excess of 70 percent for PTSD 
have not been met. 38 U.S.C.A. §§ 1155, 5107(a) (West 1991 
& Supp. 1999); 38 C.F.R. §, 4.132, Diagnostic Code 9411 
(effective prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes initially that it finds the veteran's claims 
for an increased rating for status post embryonal cell 
carcinoma of the right testicle with status post orchiectomy, 
an increased rating for dyspareunia and loss of sperm, 
residual of retroperitoneal lymph node dissection, and an 
increased rating for PTSD are "well grounded" in that these 
claims are plausible.  The Board also finds that no further 
action is necessary to fulfill the VA's duty to assist the 
veteran in the development of these claims.  

I.  Factual Basis

In a March 1993, the veteran was treated at a private 
facility for psychiatric difficulties of several years' 
duration, which included flashbacks and irritability.  It was 
noted that he was working at a correctional institute.  On 
examination, the veteran appeared tense, anxious, and 
worried.  He acknowledged sleeping difficulties, 
irritability, flashbacks, and decreased appetite.  He was not 
suicidal.  The assessment was PTSD with depression.  

The veteran was hospitalized at a private facility in April 
and May 1993 with complaints of anger, anxiety, and 
depression.  He reported recent episodes of emotional 
outbursts and loss of control.  At the time of discharge, the 
diagnoses on Axis I were recurrent major depression and PTSD.  

In July 1993 the veteran was hospitalized at a VA medical 
center for the treatment of temper tantrums, depression, 
insomnia, flashbacks, hypervigilance, anxiety and an 
inability to relate to his family.  The discharge diagnoses 
on Axis I included PTSD.  

On VA psychiatric examination in August 1993, it was reported 
that the veteran was at that time an inpatient at a private 
psychiatric facility.  He was employed as a physician's 
assistant at a correctional institution.  It was reported 
that he had two Associates Degrees and earned $ 39,000 a 
year.  The veteran had been married for twenty years but he 
described his marriage as barely intact.  He complained of 
severe depression and agitation, inability to function on a 
daily basis, constant tension, and aggressive impulses. On 
evaluation he was obviously very agitated and distressed.  He 
was anxious and verbalized primarily about Vietnam and his 
subsequent pain.  He had no suicidal ideation but it was 
reported that he had recently cut himself in the arm to 
redirect his pain.  There was no homicidal ideation and no 
psychotic symptomatology.  The diagnosis on Axis I was severe 
PTSD.  

In a December 1994 statement, the director of the 
correctional institution that employed the veteran reported 
that the veteran had missed an excessive amount of worktime 
over the previous few years.  

On VA psychiatric examination in September 1995, the veteran 
complained of irritability, agitation, impulsive behavior, 
insomnia, memory and concentration symptoms, recurrent 
nightmares, and impaired judgment.  It was noted that he was 
still employed as a physician's assistant at a correctional 
facility.  During the evaluation the veteran was obviously 
unfocused, agitated, and anxious.  There was evidence of 
thought blocking and he could not concentrate on the 
interview.  Suicidal ideation was admitted but he denied 
delusions or hallucinations.  Insight and judgment were poor.  
The diagnoses on Axis I was PTSD, chronic and severe.  

In a December 1995 statement, John H. Wohlers Ph.D., reported 
treating the veteran for an exacerbation of PTSD since 
October 1995.  It was reported that the veteran's increased 
symptomatology was related to an increase in work related 
stress.  

During a December 1995 hearing at the RO, the veteran said 
that he experienced a great deal of stress as a physician's 
assistant at a prison.  He said that he treated trauma 
victims and that this would bother him a great deal.  He said 
that he would deliberately cut himself in order to relive his 
pain due to PTSD.  He said that, although he was working, he 
was barely able to do his job.  The veteran said that he took 
medication for his psychiatric symptoms and saw a 
psychologist on a weekly basis.  

Colleagues of the veteran submitted statements in January 
1996 in which it was reported that the writers had witnessed 
the veteran to show symptoms of increased stress and mood 
swings.  He was said to be easily agitated and frustrated and 
to display periods of depression.  The veteran was said to be 
inappropriate at times and to have missed extended periods of 
work.  Displays of violent temper were reported such as 
throwing objects at walls.  It was also said that his medical 
judgment was deteriorating over time.  

On a VA genitourinary examination in February 1996, the 
veteran gave a history of surgery in 1980 consisting of a 
right right radical orchiectomy and retroperitoneal lymph 
node dissection for embryonal cell carcinoma.  Ever since 
this surgery he had had an inability to ejaculate and had 
post orgasm pelvic and suprapubic pain.  He said that his 
erectile function was good as was his ability to obtain an 
orgasm, but said that this was painful.  Evaluation revealed 
a normal left testicle without evidence of a palpable 
varicocele.  Rectal examination revealed a normal smooth 
prostate.  The veteran was assessed as presenting a classic 
presentation of loss of emission of sperm following a full 
bilateral retroperitoneal lymph node dissection.  

A copy of a May 1996 letter from the veteran's employer 
reveals that the veteran was placed on involuntary leave of 
absence based on an examination in April 1996 that found that 
he was unable to perform his duties as a physician's 
assistant.  

The veteran was hospitalized at a private facility in April 
1996 for the treatment of marked psychomotor agitation, 
anxiety, depression, lability of mood, anger, hostility, and 
a sense of helplessness and hopelessness related to outbursts 
of rage at his place of employment.  He was said to have 
twice threatened to kill his supervisor.  The veteran was 
treated with medication and markedly improved during his 
hospitalization.  At the time of discharge, the diagnoses on 
Axis I were bipolar disorder, mixed, depressed phase; and 
chronic PTSD.  

On VA psychiatric examination in May 1997 the veteran 
complained of recurrent flashbacks and nightmares.  He 
indicated that his level of anxiety and frustration had been 
overwhelming and out of control, which had affected his job 
performance.  The veteran said that he had been out of work 
many times, most recently since January 1997.  Evaluation 
revealed mild psychomotor agitation.  There was no evidence 
of tremors or abnormal movement.  His speech was slightly 
pressured and his mood was frustrated.  His affect was 
appropriate.  The diagnostic impression was chronic severe 
PTSD, bipolar disorder, by history, and personality disorder 
not otherwise specified with dependent narcissistic and 
passive-aggressive traits.  The examiner commented that the 
veteran's PTSD is chronic and severe, and is definitely 
affecting his employment.  

In September 1997, Veena Ray Astha, M.D., reported that she 
was treating the veteran with medication for bipolar disorder 
and PTSD.  The doctor said that the veteran was employed full 
time.  

On VA genitourinary examination in December 1998, the veteran 
said that he had not been able to have an ejaculation.  He 
does experience an orgasm but this may be painful for about 
10 minutes thereafter.  He experienced nocturia 2 or 3 times 
a night but since he did drink before retiring, he did not 
think that this was abnormal.  He also reported some 
hesitancy when emptying his bladder and some daytime 
frequency.  He denied any urinary tract infections or kidney 
stones.  It was reported that there was no tender or painful 
scar at the operative site of the right testicle and no 
objective evidence of pain at the operative site other than a 
scar.  The veteran's complaint of dyspareunia and loss of 
sperm emission was due to retroperitoneal lymph node 
dissection.  

During a VA psychiatric examination in August 1999 the 
veteran said that he was still married and still employed as 
a physicians assistant at a correctional facility.  He said 
that he had missed approximately 7 months of work since 1997 
but only missed 12 days since the summer of 1998.  On the 
examination he was described as non-psychotic and showed no 
evidence of major mood disorder.  He did show a high baseline 
for generalized anxiety and marked defensiveness.  The 
veteran reported a baseline of dysphoria punctuated with 
infrequent episodes of more formal depression.  He reported 
flashbacks, startle reaction, sleep disturbance, and 
nightmares of dismembered bodies and other horrors.  He 
reported that he had a highly suspicious and paranoid posture 
in his interactions at work and with people in general.  It 
was reported that he had a very low stress tolerance which 
resulted in a combative and overreacting posture.  The 
veteran episodically felt like hurting himself or others.  He 
had had past suicidal adjusters and episodes of hurting 
himself but none since 1996.  Present suicidal ideation was 
admitted but without intent.  His cognitive and mental status 
seemed quite inefficient with poor attention and 
concentration, fair to poor insight, poor interpersonal 
judgment, and a strained marital relationship.  

The diagnosis on Axis I was PTSD.  It was noted that, 
although the veteran was able to maintain employment, this 
had been tenuous even with comprehensive support and 
treatment.  The examiner commented that the veteran's 
symptoms were consistent with severe PTSD and the need for 
ongoing psychological and psychiatric treatment.  The 
veteran's capacity for recovery and adjustment was described 
as minimal, although he had been able to sustain employment 
for 13 years.  Social impairment was on a marginal basis.  He 
was said to have a sufficiently stable relationship with his 
wife and children, but was otherwise isolated and estranged 
from other social resources.  The veteran's cognitive and 
mental status was fair with disturbances of attention, 
concentration, and problem solving.  There was no evidence 
for delirium, dementia or significant psychoneurological 
disorders.  The examiner said that the veteran's occupational 
and social adjustments show impairments and deficiencies 
across social, family and occupational spheres consistent 
with the veteran's existing rating of 70 percent.  


II. Analysis

a. The right orchiectomy and residuals of retroperitoneal 
lymph node dissection.  

The evidence of record indicates that the veteran was 
diagnosed as suffering from embryonal carcinoma of the right 
testicle extending into the epididymitis during service and 
thereafter underwent retroperitoneal lymphadenectomy that 
revealed gross disease in the retroperitoneal lymph nodes.  
The veteran underwent the surgical removal of his right 
testicle as a result of his testicular carcinoma.  In a 
rating decision of November 1981, the RO granted service 
connection for status post embryonal cell carcinoma of the 
right testicle and a 100 percent rating was assigned for this 
disorder, effective August 21, 1981.  The veteran was also 
awarded special monthly compensation based on anatomical loss 
of a creative organ from August 1981.  Thereafter, in a July 
1982 rating action, and after the regulatory period in which 
a 100 percent rating for the veteran's disorder was mandated, 
the RO evaluated the veteran's status post embryonal cell 
carcinoma of the right testicle with status post right 
orchiectomy as 10 percent disabling under Diagnostic Code 
7524, pertaining to anatomical loss of one testicle.  This 
rating was assigned effective August 1, 1982.  The assignment 
of special monthly compensation based on anatomical loss of a 
creative organ remained in effect.  

As noted earlier, the RO effectively reduced the evaluation 
for the loss of one testicle to noncompensable in May 1996, 
on the basis of a 1994 change in the rating criteria 
regarding the anatomical loss of one testicle under 
Diagnostic Code 7524.  In the earlier remand the Board had 
incorrectly noted that the rating criteria changed in 
September 1994.  The change in Diagnostic Code 7524 actually 
occurred in February 1994.  Prior to February 1994 the rating 
for the absence of one testicle was 10 percent.  The February 
1994 changes mandated that the absence of one testicle 
receive a non compensable rating.  In any event, the RO 
continued the assignment of a 10 percent rating for the 
veteran's genitourinary disability by evaluating the disorder 
by analogy to a painful scar under the provisions of 
Diagnostic Code 7804.  In a rating decision of March 1999 the 
RO reinstated the 10 percent evaluation under the provisions 
of Diagnostic Code 7524, as instructed by the Board in the 
March 1998 remand.  At that time, a 10 percent rating was 
also assigned for dyspareunia and loss of sperm, residual of 
retroperitoneal lymph node dissection under the criteria of 
38 C.F.R. § 4.115(a), Diagnostic Code 7512.  This was 
properly classified by the RO as an analogous rating.  See 
38 C.F.R. § 4.20 (1999).  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

Under the criteria for rating the veteran's post embryonal 
cell carcinoma of the right testicle with status post 
orchiectomy under the provisions of 38 C.F.R. § 4.115, 
Diagnostic Code 7524, in effect prior to February 17, 1994, a 
10 percent rating was assignable for loss of one testicle.  
Loss of both testicles was assigned a 30 percent rating.  
Under the criteria for rating the veteran's post embryonal 
cell carcinoma of the right testicle with status post 
orchiectomy under the provisions of 38 C.F.R. § 4.115(b), 
Diagnostic Code 7524, in effect on and subsequent to February 
17, 1994, a noncompensable (0 percent) rating is assigned for 
loss of one testicle.  Loss of both testicles warrants a 30 
percent rating.  

Under the criteria of 38 C.F.R. § 4.115(a) and Diagnostic 
Code 7512, a 20 percent rating is assignable if a 
genitourinary disability results in voiding dysfunction 
requiring the wearing of absorbent materials which must be 
changed less than two times a day.  

The record indicates that the veteran's service connected 
residuals of an orchiectomy consist of the loss of one 
testicle.  He is receiving the correct 10 percent rating for 
that disorder under the rating criteria in effect prior to 
February 17, 1994.  Accordingly, the veteran's post embryonal 
cell carcinoma of the right testicle with status post 
orchiectomy remains 10 percent disabling.  

Review of the recent clinical record reveals that the veteran 
is not able to have an ejaculation.  He does experience an 
orgasm, but after this there may be pain for about 10 
minutes.  He does not have any voiding dysfunction, and his 
pain on orgasm and inability to ejaculate are adequately 
compensated by the 10 percent rating assigned by the RO.  The 
absence of the right testicle and inability to ejaculate are 
further compensated by the award of special monthly 
compensation for loss of use of a creative organ, which has 
been in effect since August 1981.  Accordingly, the veteran's 
dyspareunia and loss of sperm, residual of retroperitoneal 
lymph node dissection remains 10 percent disabling.  

b.  PTSD

The rating criteria for the evaluation of the veteran's PTSD 
were revised effective November 7, 1996.  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
where a law or regulation changes after a claim has been 
filed or reopened, but before the administrative or judicial 
appeals process has been concluded, the version most 
favorable to the veteran will apply.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

Under the criteria for rating PTSD prior to November 7, 1996 
(the former criteria), a 70 percent rating is warranted where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  In order to warrant the next higher 
evaluation of 100 percent, it must be shown that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; there must be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; the 
claimant must be demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (prior 
to November 7, 1996).  Under the criteria for rating PTSD in 
effect since November 7, 1996 (the current criteria), a 70 
percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence): spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where there is total occupational and social 
impairment, due to such symptoms as: gross impairment of 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (1998).  

A review of the record does not establish the veteran's 
symptomatology due to PTSD is such as to warrant a 100 
percent rating under the criteria of Diagnostic Code 9411 in 
effect prior to November 7, 1996.  First, the veteran is 
currently employed full time as a physician's assistant, 
which is a highly responsible position, Second, a job such as 
physicians assistant at a correctional institution requires 
interaction with doctors, nurses, members of the 
administrative and security staff, as well as patients.  Thus 
the veteran cannot be reasonably considered as socially 
isolated.  Finally, the evidence does not show that the 
veteran displays totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities.  His employment in as 
responsible a position as physicians assistant, which 
requires considerable mental and judgmental maturity, would 
be precluded if such were the case.  Thus entitlement to a 
100 percent rating under the criteria of 38 C.F.R. § 4.132, 
Diagnostic Code 9411 in effect prior to November 7, 1996 is 
clearly not established.  

Moreover, review of the record does not establish the 
veteran's symptomatology due to PTSD is such as to warrant a 
100 percent rating under the criteria of Diagnostic Code 9411 
in effect on and subsequent to November 7, 1996.  The 
evidence does not show total occupational and social 
impairment.  There cannot be total occupational and social 
impairment when the veteran is gainfully employed in a full 
time position.  Persistent delusions or hallucinations have 
not been demonstrated.  The veteran has shown instances of 
inappropriate behavior such as temper tantrums and has been 
known to cut himself on the arm once in an attempt to 
alleviate his neurotic symptomatology.  It was also noted 
that the veteran threatened his supervisor on two occasions.  
However, his symptoms improved in 1998 and thereafter and the 
veteran has not persistently expressed an intent to harm 
himself or others.  The evidence also does not show that the 
veteran has an inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
and no disorientation to time or place has been shown by the 
evidence.  In addition, the veteran has not displayed memory 
loss of such severity as to forget his own name, close 
relations, or occupation.  In view of the above, an 
evaluation in excess of 70 percent for the veteran's PTSD is 
not currently warranted under the criteria for rating this 
disability in effect on and after November 7, 1996.  



ORDER

An evaluation in excess of 10 percent for post embryonal cell 
carcinoma of the right testicle with status post orchiectomy 
is denied.  

An evaluation in excess of 10 percent for dyspareunia and 
loss of sperm, residual of retroperitoneal lymph node 
dissection, is denied.  

An evaluation in excess of 70 percent for PTSD is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

